Exhibit 10.3 

EMPLOYMENT AGREEMENT

 

 

 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”), dated as of the 8th day of
April, 2013, shall be effective as of April 10, 2013 ("Effective Date") is
between and among Gold Hill Resources, Inc., a Nevada corporation (“GOLD HILL
RESOURCES” or ”the "Company"), and Mark Flanagan, the undersigned executive (the
"Executive").

 

RECITAL

 

It is now the mutual desire of the Company and the Executive to enter into a
written employment agreement to govern the terms of the Executive’s employment
by the Company as of and following the Effective Date on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows;

 

1) EMPLOYMENT

 

(a) DUTIES. The Company agrees to employ the Executive as Vice President of
Business Development. Executive agrees to perform such reasonable
responsibilities and duties as may be required of him by the Company consistent
with that position. Executive's term of employment with the Company shall be
renewed effective the Effective Date ("Employment Renewal Date"). Executive
shall report directly to the President of Gold Hill Resources, Inc.

 

(b) INITIAL TERM OF EMPLOYMENT. The initial Term of the employment of the
Executive by the Company under this agreement shall begin on the effective date
and continue thru March 31st, 2015, unless extended or terminated earlier in
accordance with this agreement.

 

(c) RENEWAL TERM Upon the timely written request of the Executive to extend the
Term of Employment, the Compensation Committee (the “Committee ”) of the Board
of Directors (the “ Board ”) of the Company shall consider extending the
Executive’s employment with the Company under this Agreement. To be timely, such
request must be delivered to the Company’s Chief Executive Officer not earlier
than three (3) months prior to the end of the then effective Initial Term or
Renewal Term and, in any case, while the Executive remains an employee of the
Company.

 

This Agreement and the Employment Term thereafter shall automatically be
extended for an additional successive two-year period as of the second
anniversary of the Employment Renewal Date and as of the last day of each
successive two-year period of time thereafter that this Agreement is in effect
(each of which shall be the "Employment Term"); provided, however, that if,
prior to the date which is six months before the last day of any such Employment
Term, either party shall give written notice to the other that no such automatic
extension shall occur, then Executive's employment shall terminate on the last
day of the Employment Term during which such notice is given (subject to earlier
termination as described in Section 3(g). Such termination by either party shall
be governed by Section 3 hereof.

 

c) OBLIGATIONS. During the Executive's employment with the Company, Executive
shall devote his full business efforts and time to the Company. Executive agrees
not to actively engage in any other position of employment, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board during his employment with the Company; with the exception of
Executive’s on going responsibilities and business activities with Fuze Online,
Inc.

 

2) COMPENSATION AND BENEFITS

 

(a) BASE COMPENSATION. The Company shall pay the Executive as compensation for
his services an annual base salary of $96,000 which shall not commence until
Verdad Sale has been completed. Such salary shall be subject to applicable tax
withholding and shall be paid periodically in accordance with normal Company
payroll practices. The annual base salary shall be reviewed every six month and
increased at a minimum rate of 5% each year. The annual compensation specified
in this Section 2(a), together with any increases in such compensation is
referred to in this Agreement as "Base Compensation."

 

(b) BONUS. Executive shall be eligible for an annual bonus if any such bonus
plan is offered to any other Company executives during the term of his
employment. No bonus has been contemplated at this time.

 

(c) EXECUTIVE BENEFITS. During the Term of Employment, the Executive shall be
entitled to participate in all of the Company’s employee benefit plans and
arrangements in which senior executives of the Company are eligible to
participate. The

Company shall not make any changes in such plans or arrangements which would
adversely affect the Executive’s rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all senior executives of the
Company and does not result in a proportionately greater reduction in the rights
or benefits of the Executive as compared with any other similarly situated
senior executive of the Company. The Executive shall be entitled to participate
in, or receive benefits under, any employee benefit plan or arrangement made
available by the Company in the future to its senior executives, subject to, and
on a basis consistent with, the terms, conditions and overall administration of
such plans and arrangements. Except as otherwise specifically provided herein,
nothing paid to the Executive under any plan or arrangement presently in effect
or made available in the future shall be in lieu of the salary or bonus
otherwise payable under this Agreement.

 

(d) EXPENSE REIMBURSEMENT. The Company shall reimburse Executive for all
reasonable expenses incurred on behalf of the Company in accordance with the
Company's policies and procedures for such reimbursements, as they may exist
from time to time.

 

(e) VERDAD SALE, no compensation, payments, stock, options, severance or
liabilities are due under this Employment Agreement until the Verdad Sale has
been completed in full. This Employment Agreement is contingent upon Verdad
Telecom, Inc. selling its 34,900,000 (349,000 post-split) common stock shares of
Gold Hill Resources, Inc. (“Verdad Shares”) for no less $300,000 (“Verdad
Sale”). This provision is absolute and supersedes any provision of the
Employment Agreement.

 

Initial: ______.

 

3) SEVERANCE PAYMENTS

 

(a) Upon a termination of Executive's employment, the Company shall pay the
Executive: (1) any unpaid Base Compensation due for periods prior to the date of
Executive's termination, (2) any earned and unpaid bonus for the fiscal year
prior to the fiscal year of Executive's termination, and (3) a fair and
equitable severance package which shall not unreasonably be withheld to the
Executive. Such severance pay package will be negotiated between Executive and
the President and CEO and approved by the Board of Directors with such approval
not being unreasonably withheld.

 

The Company shall pay the Executive all accrued and unused vacation through the
date of Executive's termination; and following submission of proper expense
reports by the Executive, the Company shall reimburse the Executive for all
expenses reasonably and necessarily incurred by the Executive in connection with
the business of the Company prior to termination.

 

Any payments described above, other than any pro rata bonus payable as provided
for above for the year of termination, shall be made promptly upon termination
and within the period of time mandated by applicable law unless otherwise agreed
between the parties to this agreement.

 

(b) TERMINATION FOR CAUSE. If the Executive's employment is terminated by the
Company for Cause, the Executive shall not be entitled to receive severance
payments or other benefits under this Section 3, except for his unpaid accrued
Base Compensation, accrued and unused vacation pay.

 

(c) VOLUNTARY RESIGNATION. If the Executive's employment terminates by reason of
Executive's voluntary resignation (including a resignation and notice by the
Executive of non-renewal of the Employment Term pursuant to Section 1(b) above
such termination will be treated as an Involuntary Termination, and the
Executive shall not be entitled to receive severance payments or other benefits
under this Section 3.

 

(d) DEATH OR DISABILITY. If the Executive's employment terminates as a result of
his death or Disability, neither the Executive nor, in the case of death,
Executive's beneficiary or estate, shall be entitled to any compensation,
severance payments, or any other benefits under this Section except as required
by law and as specified under Section 3.

 

4) CHANGE OF CONTROL PROVISION

 

If upon a Change of Control, Executive is not offered the Executive Vice
President position of the combined corporation (or other business organization)
resulting from such Change of Control, a Severance Package approved by current
Board of Directors prior to the change of control will be provided to the
Executive.

 

5) OTHER AGREEMENTS AND NOTICES

 

(a) CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT Executive agrees
that the Company will be the sole owner of any and all of Employee's
"Discoveries" and "Work Product," hereinafter defined, made during the term of
his employment with the Company, whether pursuant to this Agreement or
otherwise. For purposes of this Agreement, "Discoveries" means all inventions,
discoveries, improvements, and copyrightable works (including, without
limitation, any information relating to the Company's software products, source
code, know-how, processes, designs, algorithms, computer programs and routines,
formulae, techniques, developments or experimental work, work-in-progress, or
business trade secrets) made or conceived or reduced to practice by Executive
during the term of his employment by the Company, whether or not potentially
patentable or copyrightable in the United States or elsewhere.

 

For purposes of this Agreement, "Work Product" means any and all work product
relating to Discoveries. Executive shall promptly disclose to the Company all
Discoveries and Work Product. All such disclosures must include complete and
accurate copies of all source code, object code or machine-readable copies,
documentation, work notes, flow-charts, diagrams, test data, reports, samples,
and other tangible evidence or results (collectively, "Tangible Embodiments") of
such Discoveries or Work Product. All Tangible Embodiments of any Discoveries or
Work Project will be deemed to have been assigned to the Company as a result of
the act of expressing any Discovery or Work Product therein. Employee hereby
assigns and agrees to assign to the Company all of his interest in any country
in any and all Discoveries and Work Product, whether such interest arises under
patent law, copyright law, trade-secret law, semiconductor chip protection law,
or otherwise. Without limiting the generality of the preceding sentence,
Executive hereby authorizes the Company to make any desired changes to any part
of any Discovery or Work Product, to combine it with other materials in any
manner desired, and to withhold Executive's identity in connection with any
distribution or use thereof alone or in combination with other materials.

 

(b) PROPRIETARY INFORMATION. As used in this Agreement, "Proprietary
Information" means all information of a business or technical nature that
relates to the Company including, without limitation, all information about
software products whether currently released or in development, all inventions,
discoveries, improvements, copyrightable work, source code, know-how, processes,
designs, algorithms, computer programs and routines, formulae and techniques,
and any information regarding the business of any customer or supplier of the
Company or any other information that the Company is required to keep
confidential. Notwithstanding the preceding sentence, the term "Proprietary
Information" does not include information that is or becomes publicly available
through no fault of Executive, or information that Executive learned prior to
the Effective Date of this Agreement. Executive acknowledges that the
Proprietary Information constitutes a protectible business interest of the
Company, and covenants and agrees that during the term of his employment,
whether under this Agreement or otherwise, and after the termination of such
employment, he will not, directly or indirectly, disclose, furnish, make
available or utilize any of the Proprietary Information, other than in the
proper performance of his duties for the Company. Executive acknowledges that
all records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Executive or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Executive shall immediately
return to the Company all such items in his possession and all copies of such
items.

 

6) DEFINITIONS - As used herein, the terms have the following meanings:

 

(a) CAUSE. "Cause" means the Executive's termination only upon: (i) the
Executive's willful failure to substantially perform his material duties (other
than as a failure resulting from the Executive's complete or partial incapacity
due to physical or mental illness or impairment) for a period of ninety (90)
days after a written demand for substantial performance is delivered to the
Executive by the Board that specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his duties,
(ii) a material and willful violation of a federal or state law or regulation
applicable to the business of the Company, or (iii) a willful act by the
Executive that constitutes gross misconduct and that is injurious to the
Company. No act, or failure to act, by the Executive shall be considered
"willful" unless committed without good faith and without a belief that the act
or omission was in the Company's best interests.

 

The Company may not terminate the Executive's employment for Cause unless: (1) a
determination that Cause exists as determined and approved by the Company's
Board of Directors, (2) the Executive is given at least 72 hours prior written

notice of the Board meeting called to make such determination, and (3) the
Executive is given the opportunity to address such meeting prior to a vote of
the Board.

 

(b) CHANGE OF CONTROL.

 

(i) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities; or

 

(ii) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; provided, however, any person who acquired securities of the
Company prior to the occurrence of a merger or consolidation in contemplation of
such transaction, and who after such transaction possesses direct or indirect
beneficial ownership of at least ten percent (10%) of the securities of the
Company or the surviving entity immediately following such transaction shall not
be included in the group of shareholders of the Company immediately prior to
such transaction; or

 

(iii) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company's assets.

 

(c) CONSTRUCTIVE TERMINATION. "Constructive Termination" means the Executive
terminates his employment with the Company as a result of one or more of the
following events (unless, in the case of (ii) below, such event(s) applies
generally to all officers of the Company): (i) a reduction in the Executive's
Base Compensation; (ii) without the Executive's express written consent, a
material reduction by the Company in the kind or level of Executive benefits to
which the Executive is entitled immediately prior to such reduction with the
result that the Executive's overall benefit package is significantly reduced;
(iii) without the Executive's express written consent, the Company fails to
retain the Executive as its President; (iv) the Company substantially reduces
Executive's authority or responsibility as Vice President of Business
Development

 

(d) DISABILITY. "Disability" means a mental or physical impairment which
prevents Executive from performing the responsibilities and duties of his
position to the satisfaction of the Board for a period of at least ninety (90)
days.

 

(e) INVOLUNTARY TERMINATION. "Involuntary Termination" shall mean: (i)
termination by the Company of Executive's employment with the Company for any
reason other than Cause, death, or Disability or (ii) a Constructive
Termination.

 

(f) UNDEFINED TERMS. Terms not defined herein shall have the meanings given to
such terms in the Plan, as in effect on the date hereof.

 

7) COVENANTS NOT TO SOLICIT AND NOT TO COMPETE

 

(a) For a period beginning on the Effective Date and ending on the longer of (i)
twelve (12) months following the date upon which Executive's employment with the
Company terminates, or (ii) the end of the Severance Period, the Executive,
directly or indirectly, whether as owner, sole proprietor, partner, shareholder,
director, member, consultant, agent, or founder otherwise, shall: (i) not
engage, participate or invest in any business activity anywhere in the world
which develops, manufactures or markets products or performs services which are
competitive with the products or services of the Company at the time of the
Executive's termination, or products or services which the Company has under
development or for which are the subject of active planning at the time of the
Executive's termination; provided, however, that the Executive, may own as a
passive investor, publicly-traded securities of any corporation which competes
with the business of the Company so long as such securities do not, in the
aggregate, constitute more than 3% of any class of outstanding securities of
such corporations; (ii) refrain from hiring or attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
with the Company or its resellers or distributors and (iii) refrain from
directly or indirectly soliciting competitive business from any of the Company's
customers and users, resellers or distributors on behalf of any business which
competes the Company.

 

(b) The Executive understands that the restrictions set forth in this Section 7
are intended to protect the Company's interest in its "proprietary information"
(as herein defined) and establish customer relationships in good will, and
agrees that such

restrictions are reasonable and appropriate for this purpose.

 

(c) The Executive agrees that it would be difficult to measure any damages
caused by the Company which might result from any breach by the Executive of the
promises set forth in this Section 7, and that in any event money damages would
be an

inadequate remedy for any such breach. Accordingly, the Executive agrees that if
the Executive breaches, or proposes to breach, any portion of this Section 7,
the Company shall be entitled, in addition all other remedies that it may have,
to injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company. In addition, if
Executive breaches the promises set forth in this Section 7, upon or after a
termination of employment pursuant to Section 3(a), the Company shall (i) cease
all payments pursuant to Section 3(a), (ii) terminate all benefits pursuant to
Section 3(b) and (iii) all unvested stock grants shall terminate and Executive
will return all non-vested shares in his procession to the Company.

 

8) PRIOR AGREEMENTS

 

Executive represents that Executive has not entered into any agreements,
understandings, or arrangements with any person or entity which would be
breached by Executive as a result of, or that would in any way preclude or
prohibit Executive from entering into this Agreement with the Company or
performing any of the duties and responsibilities provided for in this
Agreement.

 

9) NOTICES

 

Any notice, report or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, if delivered personally or by facsimile, (ii) one (1) day after being
sent by Federal Express or a similar overnight service or (iii) three (3) days
after mailing, if mailed by first-class mail, postage prepaid, to the following
addresses:

 

 

If to the Executive:

 

Mark Flanagan

331 Cedar St.

Newport Beach, CA 92663

 

If to the Company:

 

Gold Hill Resources, Inc.

1328 Balboa Blvd. #C

Newport Beach, CA 92663

 

or to such other address as any party hereto may designate by notice given as
herein provided.

 

 

10) GOVERNING LAW

 

This Employment Agreement shall be governed by and construed and enforced in
accordance with the internal substantive laws, and not the choice of law rules
of the State of Nevada.

 

11) AMENDMENTS

 

This Employment Agreement shall not be changed or modified in whole or in part
except by an instrument in writing signed by each party hereto.

 

12) SEVERABILITY

 

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.

 

13) SUCCESSORS

 

(a) COMPANY'S SUCCESSORS

Any successor to the Company (whether director indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company's business and/or assets shall assume the obligations under
this Agreement and agree expressly to perform the obligations under this
Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term "Company" shall include any successor to
the Company's business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Agreement by operation of law.

 

(b) EXECUTIVE'S SUCCESSORS

The terms of this Agreement and all rights of the Executive hereunder shall
inure to the benefit of, and be enforceable by, the Executive's personal or
legal representatives, executors, administrators, successor, heirs, devisees or
legatees.

 

14) ENTIRE AGREEMENT

 

This Agreement, and any restricted stock agreements for the Stock Grant, and any
other documents prepared pursuant to this Employment Agreement represent the
entire agreement and understanding between the Company and Executive concerning
Executive's employment relationship with the Company, and supersede and replace
all prior agreements or understandings relating to the subject matter hereof,
including, without limitation, and no agreements, representations or
understandings (whether oral or written or whether express or implied) which are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the relevant matter hereof. In the event of a
conflict between the terms of this Agreement and any document incorporated
herein, the terms of this Agreement shall prevail. In the case of conflict
between the terms of this Employment Agreement or the foregoing agreements (the
"Terms") and the provisions of any plan, policy, or practice of the Company as
is in effect from time to time (the "Provisions"), Executive's rights or the
Company's obligations shall be controlled by this Employment Agreement.

 

15) RIGHT TO ADVICE OF COUNSEL

 

Executive acknowledges that he has had the opportunity to discuss this matter
with and obtain the advice of legal counsel, has had sufficient time to, and has
carefully read and fully understands all the provisions of this Agreement and
the tax consequences thereof, and is knowingly and voluntarily entering into
this Agreement.

 

16) WITHHOLDING

 

The Company shall be entitled to withhold, or cause to be withheld, from payment
any amount of withholding taxes required by law with respect to payments made to
Executive in connection with his employment hereunder.

 

17) COUNTERPARTS

 

This Employment Agreement may be executed in several counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.

 

18) EFFECT OF HEADINGS

 

The Section headings herein are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement.

 

 

GOLD HILL RESOURCES, INC:

 

By: Eric Stoppenhagen, CEO

 

 

Signature: __/s/ Eric Stoppenhagen________________

 

 

Date: April 8, 2013

 

EXECUTIVE:

 

 Mark Flanagan, VP Business Dev.

 

 

 

Signature: __/s/ Mark Flanagan__________________

 

Date: April 8, 2013